Citation Nr: 0923978	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  00-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for service-connected right leg injury, including 
right knee, for the period prior to November 27, 2001.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability, for the 
period beginning November 27, 2001.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right knee arthritis, for the period 
beginning November 27, 2001.

4.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for sleep apnea.

5.  Entitlement to an increased rating for bilateral pes 
planus and related foot disorder to include plantar 
fasciitis, hallux limitus/rigidus, degenerative joint disease 
of the first right metatarsophalangeal joint and posterior 
tibial tendonitis, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS) with colitis, currently evaluated as 30 
percent disabling.

7.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 20 percent disabling.

8.  Entitlement to a higher initial (compensable) rating for 
a chronic left wrist condition, currently evaluated as 0 
percent disabling.

9.  Entitlement to service connection for a stomach/abdominal 
disorder.

10.  Entitlement to service connection for a sinus and upper 
respiratory condition to include sinusitis, rhinitis, nasal 
lesions, deviated septum and upper airways resistance 
syndrome.

11.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for septoplasty surgery in 
July 2004.
 
12.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU) prior to February 28, 2006. 


WITNESSES AT HEARING ON APPEAL

Appellant and C.H., a VA congressional liaison


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
September 1976 and from May 1978 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO), 
which denied the Veteran entitlement to the benefits 
enumerated above.  Specifically, an August 1998 rating 
decision granted the Veteran service connection for a right 
leg injury including the right knee and rated this disorder 
as 20 percent disabling.  By way of a November 2001 rating 
action, the RO determined that the manifestations of the 
Veteran's service-connected right knee disability were more 
accurately rated with two separate 10 percent ratings, one 
based on instability, the other on arthritis, effective 
November 27, 2001.  The September 2005 decision granted 
service connection with a 30 percent rating for sleep apnea. 

In a July 2007 rating decision, the RO, in part, granted 
service connection with a noncompensable percent rating for a 
left wrist disability.  The RO also denied increased rating 
claims for bilateral pes planus, IBS with colitis and chronic 
prostatitis and denied the Veteran's claim for entitlement to 
service connection for a sinus and upper respiratory 
condition to include sinusitis, rhinitis, nasal lesions, 
deviated septum and upper airways resistance syndrome on the 
basis that no new and material evidence had been submitted.  
The July 2007 rating decision also denied entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30, for septoplasty surgery in July 2004.

The Board notes that the July 2007 rating decision denied the 
Veteran's claim for entitlement to service connection for a 
sinus and upper respiratory condition to include sinusitis, 
rhinitis, nasal lesions, deviated septum and upper airways 
resistance syndrome on the basis that the evidence submitted 
was not new and material.  In its November 2008 statement of 
the case (SOC), the RO explained that it construed the 
Veteran's April 2006 claim for a temporary 100 percent 
evaluation following surgery related to nose and throat 
conditions as an attempt to reopen his claim for service 
connection for a sinus and upper respiratory condition to 
include sinusitis, rhinitis, nasal lesions, deviated septum 
and upper airways resistance syndrome.  However, the Board 
notes that the submission of new and material evidence is not 
necessary for this issue as there was not a final decision 
denying service connection for this issue.  The RO initially 
denied the Veteran's claim for a sinus/upper respiratory 
condition in November 2001.  The Veteran filed a notice of 
disagreement (NOD) within one year of this rating decision in 
October 2002.  The Veteran filed his April 2006 claim for a 
temporary 100 percent evaluation following surgery related to 
nose and throat conditions.  Subsequently, the July 2007 
rating decision denied the Veteran's claim for entitlement to 
service connection for a sinus and upper respiratory 
condition to include sinusitis, rhinitis, nasal lesions, 
deviated septum and upper airways resistance syndrome on the 
basis that the evidence submitted was not new and material.  
As there has been no final decision regarding the Veteran's 
claim for entitlement to service connection for a sinus and 
upper respiratory condition to include sinusitis, rhinitis, 
nasal lesions, deviated septum and upper airways resistance 
syndrome, the Board will address this issue on the merits.

In June 2003, the Veteran appeared at the RO and offered 
testimony before the undersigned Veterans Law Judge.  A 
transcript of the Veteran's testimony has been associated 
with his claims file.

This case was previously before the Board.  In June 2004, the 
Board remanded matters listed at 1-3 above to the RO for 
further development.  While the Board addressed these claims 
on appeal in a decision issued May 10, 2006, that Board 
decision has been vacated.  In a September 2006 decision, the 
Board remanded matters listed at 1-3 above as well as the 
Veteran's claim to a TDIU.   

In a September 2008 letter, the Veteran has also raised a new 
claim for entitlement to service connection for sleep 
insomnia.  However, a review of the record reflects that, in 
an unappealed June 2007 rating decision, the RO denied the 
Veteran's claim for service connection for sleep insomnia.  
As such, the matter of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for sleep insomnia is referred to the RO for 
appropriate development and adjudication. 

The Board also notes that during the appeal, the Veteran has 
raised a number of other issues that the RO has addressed.  
However, the issues characterized on the front page of this 
decision are the only issues currently before the Board.

The issues of entitlement to service connection for a 
stomach/abdominal disorder and entitlement to service 
connection for a sinus and upper respiratory condition to 
include sinusitis, rhinitis, nasal lesions, deviated septum 
and upper airways resistance syndrome, as well as a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
septoplasty surgery in July 2004 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Further, the issue of entitlement to a TDIU for the period 
prior to February 28, 2006 is deferred in light of the 
favorable action below, as well as the development requested 
in the REMAND.  

Further, the issue of entitlement to a TDIU for the period 
prior to February 28, 2006 is deferred pending the completion 
of the required REMAND actions. 


FINDINGS OF FACT

1.  For the period prior to November 27, 2001, the Veteran's 
right knee disorder was manifested by complaints of pain and 
tenderness increased on activity, mild degenerative joint 
disease and essentially full range of motion; there was no 
gait impairment, instability or persistent swelling noted.

2.  For the period beginning November 27, 2001, the Veteran's 
right knee instability nearly approximates moderate 
instability.

3.  For the period beginning November 27, 2001, the Veteran's 
right knee has manifested pain and limitation of motion; 
flexion is not limited to 45 degrees and extension is not 
limited to 15 degrees; there is no effusion into the joint.

4.  Sleep apnea is manifested by complaints of waking 
episodes, and requires the use of a breathing assistance 
device such as a continuous positive airway pressure (CPAP) 
machine but has not been shown to result in respiratory 
failure with carbon dioxide retention, cor pulmonale or need 
for tracheostomy.

5.  The Veteran's service-connected bilateral pes planus is 
not productive of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement or 
severe spasm of the tendo Achilles on manipulation. 

6.  The Veteran's IBS is characterized by alternating 
diarrhea and constipation with no reports of extensive 
leakage and fairly frequent involuntary bowel movement. 

7.  The Veteran's prostatitis is currently asymptomatic and 
he urinates 1 time per hour and has nocturia 2 times per 
night.

8.  The left wrist condition is manifested by limitation of 
motion with increased pain with repetitive movement. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a service-connected right leg injury, 
including right knee, from July 6, 1990 to November 26, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Codes 5010-5257 (2008).

2.  For the period beginning November 27, 2001, the schedular 
criteria for an initial 20 percent rating for status post 
multiple right knee arthroscopy surgeries with history of 
synovitis and instability have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2008).

3.  For the period beginning November 27, 2001, the schedular 
criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 
5261 (2008).

4.  The schedular criteria for an initial evaluation of 50 
percent for sleep apnea have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2008).

5.  The criteria for entitlement to a disability rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 5276 (2008).

6.  The criteria for a rating in excess of 30 percent for IBS 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.114, Diagnostic Codes 7399-7319, 7332 (2008).

7.  The criteria for a rating in excess of 20 percent for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.115a (2007); 38 C.F.R. § 
4.115b, Diagnostic Code 7527 (2008). 

8.  The criteria for a 10 percent schedular rating for a left 
wrist condition are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71, Plate I, 4.71a, 
Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 FR 
23353 (Apr. 30, 2008). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims for entitlement to higher initial 
ratings for the residuals of multiple right knee arthroscopy 
surgeries with a history of synovitis, instability and right 
knee arthritis; a higher initial rating in excess of 30 
percent for sleep apnea; and a higher initial (compensable) 
rating for a chronic wrist condition in excess of 0 percent 
disabling, these appeals arise from the initial evaluations 
provided after grants of service connection.  The courts have 
held that where the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The courts' reasoning in Hartman and Dunlap leads to 
the conclusion that further VCAA notice is not required with 
regard to the Veteran's claims for higher initial ratings.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Dunlap, 21 Vet. App. at 119; 
Goodwin v. Peake, 22 Vet. App. 128(2008).  In this instance, 
there has been no allegation of prejudice by the Veteran or 
his representative.

Regarding the other claims on appeal, in a letter dated 
November 2006, the RO informed the Veteran of the evidence 
needed to substantiate the claims, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  In a December 2006 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim for a TDIU.  

While 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the November 2006 and December 2006 letters still told 
the Veteran that he could send VA information that pertained 
to his claims.  This notice served to inform him of the need 
to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's service connection claim, the 
November 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

Regarding the Veteran's claim for an increased rating in 
excess of 30 percent for bilateral pes planus and IBS and in 
excess of 20 percent for prostatitis, in rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, supra.

The Board notes that the November 2006 and December 2006 
letters provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The November 2006 letter told the Veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  An October 2008 
letter also invited him to submit evidence of the impact of 
the disability on employment and daily life.  

The Veteran also received the rating criteria for bilateral 
pes planus, IBS with colitis and chronic prostatitis in the 
October 2008 letter.  The timing deficiency with regard to 
this letter was cured by readjudication of the claims in the 
November 2008 SOC.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.

The Veteran underwent VA examinations in May 1997, January 
2000, April 2001, May 2001, January 2005, January 2007, 
October 2007, and September 2008.  The Veteran has not 
reported any missing VA or private medical records that need 
to be obtained.  The Board is not aware of any such records, 
nor is the Board aware of any additional evidence that could 
assist the Veteran in substantiating his claim.

Therefore, the facts relevant to the Veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Increased Rating Claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).  The following analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

A. Right Knee

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45. 

Factual Background

Historically, in an August 1998 rating decision, the RO 
granted service connection for a right leg injury, including 
right knee.  The RO assigned a 20 percent disability rating 
under Diagnostic Code 5010-5257, effective July 6, 1990.

In the November 2001 rating decision, the RO determined that 
the manifestations of the Veteran's service-connected right 
knee disability were more accurately rated with two separate 
10 percent ratings, one based on instability, the other on 
arthritis, effective November 27, 2001.

The Veteran's service treatment records shows that in June 
1984 he presented to a service department treatment facility 
with complaints of a right knee problem but could recall no 
injury.  Following an essentially normal physical 
examination, he was diagnosed with a questionable strain.

The Veteran presented to a VA treatment facility in November 
1990 with an approximate 8 year history of right knee pain 
after falling down stairs.  An MRI of right knee to rule out 
meniscus tear in December 1990 was interpreted to reveal an 
extensive tear of the posterior horn of the media meniscus as 
well as suggestive pathology in the region of the anterior 
cruciate.

On right knee examination in February 1991, the Veteran 
denied locking, instability, or swelling.  There was normal 
alignment with approximately 10 degrees of valgus.  Range of 
motion was from minus 5 to 120 degrees.  There was tenderness 
to palpation posteriomedially.  The knee was stable to 
varus/valgus stress.  Lachman test and drawer sign were 
negative.

In June 1991 the Veteran was hospitalized at a VA medical 
facility and underwent a right knee arthroscopy and partial 
meniscectomy with debridement.

On a follow up examination in October 1991, the Veteran's 
knee was noted on physical examination to have full range of 
motion of the right knee with no effusion.

On a VA examination in September 1995 the veteran complained 
of intermittent right knee pain, which was mild to moderate.  
He said the pain occurred with walking for more than two 
blocks and with repetitive motion of the knee, as with biking 
and jumping.  He denied locking and/or swelling of the knee.  
He said that the knee gave way on occasion with strenuous 
physical activity, but improved with rest, Ibuprofen, 
massage, and stretching.  The Veteran's gait was within 
normal limits and there was no obvious deformity or muscle 
atrophy noted.  There was no swelling, popliteal fullness or 
joint line tenderness.  There was no pain with patellofemoral 
compression.  There was no effusion present.  Deep tendon 
reflexes were +0/4 over the right knee and +2/4 over the left 
knee and both ankles.  There was moderate crepitus with range 
of motion of both knees.  McMurray's sign was negative 
bilaterally.  Flexion/extension was 0-130 degrees, 
bilaterally, with internal and external rotation 10 degrees, 
bilaterally.  Sensory examination was +2/5 in the L-5 
distribution on the right and +5/5 in the remainder of the 
examination.  Thigh circumference was 49 cm. bilaterally.  
Quadriceps and hamstring strength was 5/5, bilaterally.  
There was a 1+ anterior draw sign bilaterally.  There was no 
ligamentous laxity noted.  An X-ray of the right knee 
demonstrated mild degenerative joint disease.  The diagnosis 
was status post arthroscopy of the right knee medial meniscus 
with debridement and right knee chronic synovitis.

In September 1997, the Veteran presented to a VA clinic with 
continuing problems with his right knee.  He stated that in 
the last six months he had been having increased episodes of 
swelling and pain in the right knee, especially with weight 
bearing or running.  On physical examination, there was no 
erythema, tenderness, or swelling in either knee.  There was 
tenderness to palpation over the right lateral meniscal 
cartilage.  There was complete range of motion, but the 
McMurray's test elicited marked popping, grinding, and at 
least some moderate discomfort over the right lateral 
meniscal cartilage.  The diagnosis was questionable new 
internal right knee derangement.

An X-ray of the Veteran's right knee in March 1998 revealed 
moderate degenerative joint disease in the medial compartment 
of the knee with no evidence of fracture, focal bone 
destruction, or joint effusion.  No interval change was 
diagnosed.

In March 1998 the Veteran was hospitalized by VA following 
complaints of progressive right knee pain, particularly in 
the lateral knee with occasional popping and no locking.  He 
underwent right knee arthroscopy surgery.  An arthroscopy 
revealed Grade I chondromalacial changes at the inferior pole 
of the patella, healthy looking lateral femoral condyle and 
lateral tibial plateau, a completely absent anterior cruciate 
ligament, and a posterolateral radial tear.  There was also 
Grade I and II chondromalacia changes of the lateral femoral 
condyle.

On a VA joint examination in January 2000, the Veteran 
complained of constant, moderate right knee pain that 
increased with range of motion and any strenuous physical 
exercise, weakness of the right leg and easy fatigability.  
He also complained of intermittent swelling over the right 
knee and giving way but denied falls.  He denied locking of 
the knee and incoordination.  He denied any decreased range 
of motion.  He said that he experienced stiffness of his knee 
with cold and damp temperatures.  Physical examination 
revealed a moderate valgus deformity.  The right leg appeared 
smaller than the left.  There was no swelling over the knee.  
There was mild global tenderness on palpation.  Deep tendon 
reflexes were plus two out of four.  McMurray's sign was 
negative.  There was moderate crepitus with range of motion.  
Range of motion was 0-130 degrees bilaterally.  Motor 
examination was four out of five on the right and five out of 
five on the left.  There was a negative anterior drawer sign 
and no other ligament laxity noted, although the Veteran was 
guarding his knee due to pain.  The diagnosis was status post 
arthroscopy times two, right knee and traumatic arthritis, 
right knee.

On a VA examination in April 2001, the Veteran reported that 
he had pain on a daily basis in both knees as well as 
swelling, morning stiffness, crepitation, and popping.  He 
reported collapsing had occurred in the past, especially on 
the left.  He further stated that stairs were painful to 
ascend and descend for both knees.  It was noted that he did 
not use any braces or canes.  He said range of motion was 
generally reduced in both knees and flare-ups of pain in both 
knees occurred in association with activity.  There was some 
lateral displacement of the patella in both knees and slight 
synovial thickening in both knees.  There was 3+ crepitation 
on range of motion in the right knee. There was tenderness of 
the medial joint line.  Range of motion of both knees was 
from 0-125 degrees.  There was no lateral collateral, medial 
collateral or cruciate ligament laxity identified.  
McMurray's maneuver was negative.  Quadriceps muscles were 
equal.  The diagnosis was degenerative joint disease of the 
right knee status post medial meniscectomy.  The examiner 
commented that during periods of flare-ups of knee pain, he 
would expect additional motion loss of 25-30 degrees in the 
right knee.  He added that he would expect mild alteration in 
the Veteran's gait secondary to limping and diminished 
endurance secondary to pain and weakness.

The Veteran presented to a VA orthopedic clinic in July 2004 
for evaluation of right knee pain.  He reported progressively 
worsening lateral right knee pain for over a year.  He denied 
locking and buckling of the knee.  On physical examination 
the Veteran had mild valgus deformity of the right knee.  
There was no effusion.  Active range of motion was 0-100 
degrees with pain on full flexion.  There was lateral joint 
line tenderness.  The knee was stable to valgus and varus 
stress.  There was no crepitus.  An X-ray of the right knee 
revealed moderately severe degenerative joint disease with no 
joint effusion.

In August 2004 the Veteran was furnished a right Seattle 
systems lateral unloader knee brace.

The Veteran underwent a VA examination in January 2005.  The 
Veteran reported pain on a daily basis with swelling.  
Crepitation and popping were present as was chronic loss of 
range of motion.  Repetitive movement aggravated his knee.  
He had locking and collapsing on one occasion.  Flare-ups 
occurred with activity which resulted in additional motion 
loss.  The knee had tenderness on the right and medial joint 
space.  There was no effusion of the knee.  There was a + 1 
crepitation and mild pain on movement.  Range of motion was 
0-130 degrees of flexion.  There was no lateral collateral, 
medial collateral or cruciate ligament laxity identified.  
McMurray's maneuver was negative.  The diagnosis was 
degenerative joint disease of the right knee.  The examiner 
stated that during flare-ups of pain he would expect moderate 
alteration of the Veteran's endurance in ambulatory 
activities of pushing, pulling and performing repetitive 
movement activities which would represent the major 
functional impact.  

X-rays of the Veteran's right knee in December 2005 
demonstrated atypical arthritic changes on the right 
predominantly involving the lateral compartment.

The Veteran underwent a VA examination in January 2007.  The 
Veteran presented with complaints of pain between 7 and 8 on 
a daily basis with flare-ups.  He had swelling, decreased 
range of motion, lack of endurance and instability.  His 
primary symptom was pain.  He currently treated this problem 
with a lateral unloader brace and had been advised to use a 
cane, which he did not always use.  He was told that he 
eventually will need a knee replacement.  This problem 
affected his ability to work while he was working and was one 
of the contributing factors for him not being able to go back 
to work.  His knee also made it significantly difficult for 
him to walk for a prolonged period of time as he was limited 
to walking 4 or 5 blocks.  He ambulated with a shortened quad 
avoidance gait.  He was unable to walk comfortably on his 
toes.  The right knee had a small effusion and increased 
girth consistent with chronic degenerative changes.  The 
right knee motion was from 5-115 degrees with pain throughout 
the range of motion.  He had tenderness along the 
patellofemoral joint, the medial joint and the lateral joint.  
The knee alignment was 10 degrees of valgus.  He had 
instability with a 2+ Lachman, but was stable to varus and 
valgus examination and posterior drawer.  

The diagnosis on that examination was right knee degenerative 
joint disease with instability, status post arthroscopy 
multiple times.  The examiner noted that the Veteran had 
significant degenerative joint disease of the right knee with 
valgus deformity and instability.  This problem was likely to 
progress and may eventually require a total knee replacement 
for pain relief.  With repetitive activity he was likely to 
have flare-ups that would have worsening pain, decreased 
strength and endurance, increased swelling, instability and a 
loss of another 15-20 degrees of motion.  His current 
condition made it difficult for him to walk or stand for 
prolonged times which made it difficult for him to find jobs 
in his previous line of manual labor.








I.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for service-connected right leg injury, including 
right knee, for the period prior to November 27, 2001.

Analysis

Prior to November 27, 2001, the Veteran had been assigned a 
20 percent disability rating under Diagnostic Code 5010-5257.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008). 

While the Veteran's right knee has been found to manifest 
instability; there is no evidence that it has most nearly 
approximated severe laxity or instability.  McMurray and 
drawer tests of the knee have been negative throughout the 
appeals period prior to November 27, 2001.  Specifically, the 
January 2000 VA examiner noted that there was a negative 
anterior drawer sign and no other ligament laxity, although 
the Veteran was guarding his knee due to pain.  At his April 
2001 VA examination, there was no lateral collateral, medial 
collateral or cruciate ligament laxity identified.

Therefore, the evidence of record establishes that the 
Veteran's right knee instability most nearly approximates the 
criteria contemplated by the assigned 20 percent disability 
evaluation for moderate laxity and instability prior to 
November 27, 2001.  There have also been no periods when 
worse instability or subluxation has been demonstrated. 

As the evidence does not establish that the Veteran has 
dislocated semilunar cartilage or locking of his right knee, 
an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, there is no evidence that the 
Veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258. 

In light of the Veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the 20 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because Diagnostic Code 5257 is not predicated on loss of 
range of motion). 

Accordingly, an increased evaluation in excess of 20 percent 
for service-connected right leg injury, including right knee, 
for the period prior to November 27, 2001 is not warranted.


II.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability for the 
period beginning November 27, 2001.

Analysis

The Veteran has been assigned a 10 percent disability rating 
for status post multiple right knee arthroscopy surgeries 
with history of synovitis and instability under 38 C.F.R. § 
4.114, Diagnostic Code 5259 for the period beginning November 
27, 2001. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for this code section.  As noted, the Veteran is 
currently in receipt of the maximum rating.  Therefore, there 
is no basis upon which to grant the Veteran's claim for an 
increased evaluation under Diagnostic Code 5259. 

As the evidence does not establish that the Veteran has 
dislocated semilunar cartilage or locking of his right knee, 
an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, there is no evidence that the 
Veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258. 

The January 2007 VA examination noted that the Veteran's 
right knee had instability with a 2+ Lachman, but was stable 
to varus and valgus examination and posterior drawer.  The 
Board finds that the evidence may be viewed as moderate 
instability which approximates the criteria for a 20 percent 
disability rating under Diagnostic Code 5257.  

While the Veteran's right knee has been found to manifest 
instability; there is no evidence that it has most nearly 
approximated severe laxity or instability.  McMurray and 
drawer tests of the knee have been negative throughout the 
appeals period, and only Grade 2 laxity was measured at the 
January 2007 VA examination.  Therefore, the evidence of 
record establishes that the Veteran's right knee instability 
most nearly approximates the criteria contemplated by a 20 
percent disability evaluation for moderate laxity and 
instability.  There have also been no periods when worse 
instability or subluxation has been demonstrated. 

In light of the Veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the 20 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because Diagnostic Code 5257 is not predicated on loss of 
range of motion). 

The Board finds that an initial rating of 20 percent is 
warranted for the service- connected status post multiple 
right knee arthroscopy surgeries with history of synovitis 
and instability throughout the appeal period; but that the 
evidence is against the grant of a higher initial rating at 
any time since the effective date of service connection.


III.  Entitlement to a higher initial evaluation, in excess 
of 10 percent, for right knee arthritis.

Analysis

The Veteran's right knee is currently rated as 10 percent 
disabling for arthritis under Diagnostic Code 5010.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2008). 

The Board notes that a 20 percent rating is warranted under 
Diagnostic Code 5003 when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  While X-rays from the Veteran's VA 
examinations establish the presence of significant 
degenerative changes of the right knee, there is no evidence 
of involvement of two or more major joints in the Veteran's 
disability.  Therefore, an increased rating is not warranted 
under Diagnostic Code 5003 for arthritis.

With respect to limitation of motion, the greatest limitation 
of flexion was noted at the Veteran's January 2007 VA 
examination when flexion was measured at 5-115 degrees with 
pain throughout the range of motion.  The examiner also found 
that with repetitive activity, the Veteran was likely to have 
flare-ups that would include worsening pain, decreased 
strength and endurance, increased swelling, instability and a 
loss of another 15-20 degrees of motion.  Although the 
Veteran experienced additional loss of motion, it is clear 
that even when all pertinent disability factors are 
considered, the Veteran's right knee does not manifest 
limitation of flexion to 45 degrees as required for a 
compensable rating under Diagnostic Code 5260.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  Rather, as noted above, his most 
significant right knee flexion findings from the January 2007 
VA examination revealed right knee flexion to 115 degrees, 
decreasing to 105 degrees due to pain and fatigue.

In addition, the January 2007 VA examination noted extension 
that was limited to 5 degrees.  Extension that is limited to 
10 degrees warrants a disability evaluation of 10 percent 
under Diagnostic Code 5261.  While the Veteran experiences 
compensable limitation of motion, the Board also notes that 
the Veteran's examinations have predominantly shown full 
extension as well and an increased rating is not appropriate 
based on limitation of extension.  There were no periods when 
a greater limitation of motion was demonstrated; therefore, 
staged ratings are not warranted.

In the absence of evidence suggesting flexion limited to 30 
degrees (20 percent under Diagnostic Code 5260); or extension 
limited to 15 degrees (20 percent under Diagnostic Code 
5260), there is no schedular basis for an evaluation in 
excess of 10 percent for right knee arthritis.


IV.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for sleep apnea.

Factual Background

The Veteran's service treatment records contain multiple 
complaints and treatments for sleeping difficulty as well as 
sinus congestion.

The Veteran's October 1984 separation examination noted that 
he had frequent trouble sleeping since 1982 as a result of 
nasal congestion.

In March 1999 the Veteran underwent a sleep study at the 
Portland, Oregon VA Medical Center (VAMC).  The testing 
clinician stated that the Veteran's clinical history, along 
with his constellation of polysomnographic finding, suggested 
a diagnosis of upper airways resistance syndrome.  He felt 
that the best course would be to treat him with CPAP to see 
if it would improve his complaints of sleepiness and 
insomnia.

In April 2001 the Veteran underwent a VA examination for his 
nose, sinus, larynx and pharynx.  The examiner noted that the 
Veteran had sleep apnea but was unable to use a CPAP machine 
because he had insomnia.  

The Veteran underwent a VA examination in January 2005 for 
sleep apnea.  He had increasing symptoms of sleep apnea which 
were not readily controlled with CPAP because of insomnia.  
The machine was considerably bothersome and he was not able 
to use it.  He had a combination surgery of bilateral 
turbinate resections and septoplasty and UPPP resection with 
temporary improvement but had a near return to his previous 
condition.  He has numerous episodes of sleep apnea during 
the night and has considerable difficulty maintaining a 
decent level of sleep, resulting in chronic fatigue.  The 
diagnosis was a continued, episodic sleep apnea, despite 
uvulopalatophryngoplasty, nasal septoplsaty and resection of 
the middle and inferior turbinates.  

Another VA examiner in January 2005 stated that the Veteran 
continued to have insomnia and had evidence of sleep apnea 
which caused hypersomnolence which would make it difficult 
for him to work.

The Veteran underwent a VA examination in January 2007.  The 
diagnosis was sleep apnea which was evidenced by an objective 
sleep study he had in 1999 which stated that his study was 
consistent with upper airways resistance syndrome.  The 
Veteran was apparently responsive to CPAP; however he did not 
tolerate this and did not use this and has not since he tried 
in 2000.  The examiner stated that he could not further 
comment on any other conditions of the Veteran's sleep as he 
had not had a further sleep study.  Additionally, the Veteran 
was not ordered to have another sleep study because he 
believed that he could not perform one successfully and 
effectively because of his sleep problems.  The Veteran 
reported that he was unemployable as a result of his 
continued daytime somnolence.  However, the examiner stated 
that he had no objective way to measure this and any further 
comments would be speculation.

The Veteran underwent a VA examination in September 2008 for 
an evaluation of his insomnia.  He reported that once he fell 
asleep he might sleep for a few hours but then had waking 
episodes where he experienced air hunger, choking and a sense 
of "grasping for air."  He stated that these episodes 
occurred about 5 or 6 times per night.  He apparently was 
tried on a CPAP before but was unable to tolerate the machine 
because of what he said was a "central component."  The 
diagnosis was a breathing related sleep disorder combined 
with obstructive and central sleep apnea syndrome.

Analysis

The Veteran's obstructive sleep apnea has been rated under 38 
C.F.R. § 4.97, Diagnostic Code 6847.  Diagnostic Code 6847 
provides ratings for sleep apnea syndromes (obstructive, 
central, and mixed).  Sleep apnea that is asymptomatic but 
with documented sleep disorder breathing is rated 
noncompensably (0 percent) disabling.  Sleep apnea that is 
persistent, with day-time hypersomnolence, is rated 30 
percent disabling.  Sleep apnea that requires the use of a 
breathing assistance device such as CPAP machine is rated 50 
percent disabling.  Sleep apnea that manifests chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheostomy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97. 

The record shows that the veteran was previously issued a 
CPAP machine.  While the CPAP was successful, the evidence 
demonstrates that the Veteran was unable to use the CPAP 
machine as he could not tolerate it as it was considerably 
bothersome.  The evidence suggests that the examiners believe 
the Veteran should use a CPAP machine, regardless of the fact 
that the Veteran has not taken the steps needed to actually 
use the machine, and that the Veteran experiences symptoms 
such as waking episodes where he experiences air hunger, 
choking and a sense of "gasping" for air in the face of not 
using the machine.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has sleep apnea that requires the use 
of a CPAP machine.  As such, he has met the criteria for a 50 
percent rating since the effective date of service 
connection.

There is no evidence of respiratory failure, or tracheostomy.  
The evidence is therefore against the grant of a higher 
schedular rating at any time since the effective date of 
service connection.  38 C.F.R. § 4.97, Diagnostic Code 6847. 

The Board finds that an initial rating of 50 percent is 
warranted for the service- connected sleep apnea throughout 
the appeal period; but that the evidence is against the grant 
of a higher initial rating at any time since the effective 
date of service connection.


V.  Entitlement to an increased rating for bilateral pes 
planus and related foot disorder to include plantar 
fasciitis, hallux limitus/rigidus, degenerative joint disease 
of the first right metatarsophalangeal joint and posterior 
tibial tendonitis, currently evaluated as 30 percent 
disabling.

Factual Background

The Veteran underwent a VA examination in January 2005.  The 
examiner reported that the Veteran had a history of bilateral 
pes planus and hallux varus deformities.  He had pain on a 
daily basis in the arches of both feet.  He had some 
metatarsal pain and some Achilles pain on occasion.  There 
was no heel pain.  He had increased pain with repetitive 
movement.  He had swelling intermittently and had not had any 
problems with ulcerations on his feet.  He had pain at the 
first metatarsophalangeal joints of both feet due to his 
hallux varus deformities.  This was also worsened with 
activities.  Flare-ups occurred with repetitive movement 
and/or walking after five to nine blocks which resulted in 
him having to rest.  During those times he suffered pain but 
with no additional motion loss.  He did limp.  The diagnosis 
was bilateral pes planus and bilateral calcaneal spurs.  The 
examiner stated that during flare-ups of pain involving the 
Veteran's feet he would expect no additional motion loss but 
would expect a moderately severe alteration in the Veteran's 
endurance and ambulatory activities.  X-rays revealed 
bilateral calcaneal spurs, mild to moderate first 
metatarsophalangeal degenerative joint disease, moderate 
bilateral bunion formation and no acute fracture.  The 
examiner stated that in terms of employability, the Veteran 
would not be a candidate for his usual occupation as a 
laborer and would only be suitable for a sedentary line of 
work from an orthopedic standpoint.  

In May 2007 the Veteran presented to a VA podiatrist with 
complaints of bilateral pain on the mid arch region, the 
first metatarsophalangeal joint and also in the heel area.  
On examination, the Veteran did have severe pes planus on 
both feet with the right one being worse.  The subtalar joint 
was severely pronated.  There was pain and swelling on 
palpitation to the medial aspect of the navicular area where 
the posterior tendon inserts.  The Veteran also had swelling 
in the medial aspect of the deltoid, the ligament area 
inferior to the medial malleolus.  The Veteran had tibial 
varum on both feet.   The Veteran had pain on range of motion 
of the first metatarsophalangeal joint with swelling.  The 
diagnosis was severe pes planus with plantar fasciitis in 
both feet, posterior tibial tendinitis of the right foot and 
hallux rigidus with capsulitis of the right foot.  

X-rays of the bilateral feet in October 2007 revealed 
bilateral metatarsus primus varus and hallux valgus with 
osteoarthritis of the bilateral first toes as well as a left 
calcaneal plantar spur and mild right foot pes planus 
deformity.

The Veteran underwent a VA examination in October 2007.  He 
experienced pain on a daily basis in both feet which included 
his arches, heels, Achilles areas and metatarsal heads.  He 
also had a painful neuroma between the third and fourth toe 
on the left.  He was awaiting corrective shoes.  He had 
intermittent swelling.  He had pain with weight bearing and 
could walk four to five blocks at a time.  He had been using 
prescribed inserts which had helped.  He used a cane 
intermittently.  His activities of daily living were not 
affected and when he was still working he had bilateral foot 
pain.  Currently the pain was persistent and consistent as he 
was not experiencing flare-ups of pain.  On examination, 
hallux valgus deformities of both feet were present.  There 
were hammertoe deformities.  There was no evidence of 
abnormal weight bearing.  There was a loss of arch 
bilaterally.  The Achilles tendons were mildly tender.  There 
was tenderness between the third and fourth toe on the left.  
There was no pain on movement or increased pain on repetitive 
movement of the ankle joints themselves.  He had a range of 
motion of 0 degrees dorsiflexion and 30 degrees of plantar 
flexion in both feet.  There was no lateral or medial 
instability.  The diagnosis was bilateral pes planus with 
degenerative joint disease, plantar fasciitis, hallux limitus 
rigidus and posterior tibial tendinitis.  The examiner stated 
that he would not expect flare-ups of pain involving the feet 
or ankles at this time.  The examiner stated that if the 
Veteran was employable, he would be best suited in a 
sedentary line of work.

Analysis

The Veteran's service-connected bilateral flat feet 
disability has been rated as 30 percent disabling under 
Diagnostic Code 5276. 

The criteria of Diagnostic Code 5276 are as follows.  A 
rating of 0 percent is assigned for a "mild" disability 
(symptoms relieved by built-up shoes or arch support).  A 
rating of 10 percent is assigned for a "moderate" unilateral 
or bilateral disability (weight-bearing line over or medial 
to the great toe, inward bowing of the Achilles tendon, pain 
on manipulation and use of the feet).  A rating of 20 percent 
is assigned for a "severe" unilateral disability (objective 
evidence of marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities).  A rating 
of 30 percent is assigned for a "severe" bilateral disability 
or for a "pronounced" unilateral disability (marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, not improved by orthopedic 
shoes or appliance).  A rating of 50 percent is assigned for 
"pronounced" bilateral disability as defined above. 

Overall, the medical evidence of record shows that the 
Veteran used inserts which had helped.  He also 
intermittently used a cane and was awaiting corrective shoes.  
There is pain on palpation, but there is no sign of spasm of 
the Achilles' tendon on manipulation.  Thus, the Board finds 
that the medical evidence of record does not support a 
disability rating in excess of 30 percent.  For a 50 percent 
disability rating for bilateral pes planus there must be a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Although the Veteran has near-constant pain and tenderness of 
the feet, there is absolutely no medical evidence of record 
showing extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation.  As such, a rating in excess 
of 30 percent is not warranted for the Veteran's service-
connected bilateral pes planus disability. 


VI.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS) with colitis, currently evaluated as 30 
percent disabling.

Factual Background

The Veteran underwent a VA examination in January 2005.  The 
Veteran had long standing IBS with cramping, diarrhea and 
constipation.  His major problem was more constipation than 
diarrhea.  The examiner noted that the Veteran's symptoms had 
gone unchanged and if anything actually improved.  The 
examiner noted that the IBS could make it difficult for him 
to do physical labor if he did not have access to a bathroom.  
He should be able to do sedentary work with this condition.

In October 2007 the Veteran underwent a VA examination.  The 
Veteran reported that his IBS was severe in the past but had 
not been nearly as bad in recent years.  He had constipation 
quite a bit but did not frequently have diarrhea.  The 
examiner stated that there was no evidence that the Veteran's 
IBS had increased in severity since the previous rating.

Analysis

The Veteran's gastrointestinal disorder is currently rated 
under Diagnostic Code 7399-7319.  See 38 C.F.R. § 4.27.  

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
Veteran's disability before the Board is currently rated 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7319.  Because his specific disability is not listed in 
the Rating Schedule, the RO assigned Diagnostic Code 7399 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  In 
this matter, the RO has found Diagnostic Code 7319, which 
addresses irritable colon syndrome, as the most analogous 
Diagnostic Code to the Veteran's service-connected IBS.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling. 
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Diagnostic Code 7332 provides ratings based on impairment of 
sphincter control.  Healed or slight impairment of sphincter 
control, without leakage, is rated noncompensably (0 percent) 
disabling.  Constant slight impairment of sphincter control, 
or occasional moderate leakage, is rated 10 percent 
disabling.  Occasional involuntary bowel movements, 
necessitating wearing of pad, are rated 30 percent disabling.  
Extensive leakage and fairly frequent involuntary bowel 
movements are rated 60 percent disabling.  Complete loss of 
sphincter control is rated 100 percent disabling.  38 C.F.R. 
§ 4.114. 

After a careful review of the evidence, the Board finds that 
an evaluation in excess of 30 percent for IBS is not 
warranted.  The Veteran has a 30 percent evaluation under 
Diagnostic Codes 7399-7319 (irritable colon syndrome) which 
is the highest rating available under that code.  He is not 
eligible for a higher rating under Diagnostic Code 7332 
(rectum and anus, impairment of sphincter control).  A 60 
percent evaluation requires extensive leakage and fairly 
frequent involuntary bowel movement, while a 30 percent 
evaluation requires occasional involuntary bowel movements, 
necessitating the wearing of a pad.

As discussed above, the Veteran reported improved symptoms 
but continued to have frequent constipation.  These symptoms 
of the Veteran's IBS most nearly approximate a 30 percent 
evaluation under Diagnostic Code 7332, as he did not 
experience extensive leakage and fairly frequent involuntary 
bowel movements.  Since the Veteran's incontinence was 
contemplated by the RO when he was assigned a 30 percent 
evaluation under Diagnostic Codes 7399-7319, the Veteran 
cannot be assigned a separate 30 percent rating under 
Diagnostic Code 7332. 


VII.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 20 percent disabling.

Factual Background 

The Veteran underwent a VA examination in April 2001.  The 
Veteran had problems over the years with chronic urinary 
frequency.  He had no difficulty starting his urinary stream.  
He voided every one to hours and had nocturia times two.  
There was some urgency.  He usually felt empty when he 
voided.  He had some post void urinary dribbling.  He had 
occasional double voiding.  There was no burning on 
urination.  He also had complaints of some post voiding 
cramping in the lower abdomen over the bladder area.  The 
examiner stated that the Veteran's symptomatology was 
consistent with chronic prostatitis and he continued to be 
symptomatic from this condition.  

The Veteran underwent a VA examination in January 2005.  The 
Veteran reported having chronic prostatitis which had been 
occurring since 1994.  He needed to urinate every hour to 
hour and a half and he felt that this was pretty much without 
change.  For this reason, he would need access to a bathroom 
at his work place.  Otherwise this would not interfere with 
his ability to work.

The Veteran underwent a VA examination in October 2007.  The 
examiner noted that the Veteran did not have symptoms of 
chronic prostatitis at this time.  The Veteran reported an 
occasional feeling of swelling on the left side of the 
scrotum which occurred two to three times a month.  The 
examiner stated that the Veteran did not have chronic urinary 
symptoms.  From the history available, it appeared that the 
Veteran did not have chronic prostatitis at this time.

Analysis

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, voiding dysfunction will be rated 
as urine leakage, frequency, or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.

Concerning voiding dysfunction, the Board notes that the 
October 2007 VA examiner stated that the Veteran did not have 
chronic urinary symptoms.  There were also no reports of the 
Veteran wearing a pad or absorbent material for any urinary 
problems.  Consequently, a higher evaluation would not be 
warranted with the rating based on the frequency of changing 
the absorbent materials.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable. 

Concerning obstructed voiding with urinary retention, at his 
April 2001 VA examination, the Veteran reported that there 
was some urgency, he had some post void urinary dribbling and 
he had occasional double voiding.  However he had no problems 
regarding his stream. While he reported some urinary 
dysfunction, the record does not show that he ever required 
dilatation or catheterization for his service-connected 
disability.

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

Concerning urinary tract infection and renal dysfunction, the 
April 2001, January 2005 and October 2007 VA examinations 
made no references to the Veteran's having a urinary tract 
infection and there was no reported renal impairment.

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.

At VA examination in October 2007, he reported urinary 
frequency of 2 times per night.  He indicated that during the 
daytime he has to void every 1-2 hours.  Accordingly, because 
the Veteran does not wear absorbent material, has not 
required any recent catheterization, and does not urinate 
more than once per hour and/or 5 times per night, an 
increased evaluation is not warranted.  See 38 C.F.R. § 
4.115a.  Accordingly, an increased evaluation in excess of 20 
percent for prostatitis is not warranted.


VIII.  Entitlement to a higher initial (compensable) rating 
for a chronic left wrist condition, currently evaluated as 0 
percent disabling.

Factual Background

The Veteran was granted service connection for a left wrist 
condition under 38 U.S.C. § 1151 relating to a surgery 
performed on September 2, 2002.

An X-ray of the wrist in December 2004 demonstrated widening 
of scapholunate interval suggesting injury to the 
scapholunate ligament that may indicate some degree of 
instability.

An X-ray in January 2005 revealed mild osteoarthritis of the 
radiocarpal joint most notable on the lunate portion of the 
joint.  An uncomplicated left wrist arthrogram revealed a 
tear in the triquetal lunate ligament of unknown 
significance.

A VA examiner indicated that the presence of left wrist 
arthritis was consistent with the Veteran's age.

The Veteran underwent a VA examination in October 2007.  The 
Veteran had a history of a painful left wrist following a 
needle puncture for a blood draw.  He was concerned over his 
ulnar nerve and the nerve conduction studies were normal. The 
Veteran had intermittent numbness regarding the fifth finger 
and shooting pains up his arm from his wrist.  He felt that 
his grip was weak.  He felt that his range of motion was okay 
but painful.  Repetitive movement increased the pain.  
Activities of daily living were not affected.  Flare-ups 
occurred with use, with additional motion loss.  On 
examination, the left wrist showed no evidence of swelling or 
deformity.  There was no tenderness.  Sensation was normal in 
the ulnar distribution.  He had no pain on movement or 
increased pain on repetitive movement.  He had 60 degrees of 
dorsiflexion, 60 degrees of palmar flexion, 20 degrees of 
radial deviation and 30 degrees of ulnar deviation 
bilaterally.  The diagnosis was chronic ligamentous strain, 
left wrist.  Nerve conduction studies were normal.  The 
examiner stated that during flare-ups of pain, he would 
expect additional loss of motion of five degrees in 
dorsiflexion and palmar flexion without weakness or 
incoordination.  The examiner also stated that if the Veteran 
was employable, he would be best suited in a sedentary line 
of work.

Analysis

The Veteran is currently service-connected for a chronic left 
wrist condition, and such disability is rated as zero percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5215 (2008).  Diagnostic Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a. See 38 C.F.R. §§ 
4.20, 4.27 (2008).  Pertinent regulations do not require that 
all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2008).  The 
Veteran's chronic left wrist condition has been rated as 
analogous to limitation of motion of the wrist. 

While the Veteran's left wrist is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5215, there are several 
applicable codes under which the Veteran could be rated.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, may not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).  For purposes of 
rating arthritis, the wrist is considered a major joint.  38 
C.F.R. § 4.45(f) (2008).

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5215 (2008), the 
code under which the Veteran is currently rated for 
limitation of motion of the wrist, a maximum 10 percent 
rating is warranted for the major or minor wrist with 
criteria of palmar flexion limited in line with the forearm 
or dorsiflexion of less than 15 degrees.

38 C.F.R. § 4.71(a), Diagnostic Code 5214 (2008), concerns 
ankylosis of the wrist.  Under that code, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.

According to VA standards, normal range of motion of the 
wrist is to 70 degrees of dorsiflexion, to 80 degrees of 
palmar flexion, to 45 degrees of ulnar flexion, and to 20 
degrees of radial deviation.  38 C.F.R. § 4.71, Plate I. 

There is no evidence of ankylosis; therefore, a rating would 
not be appropriate under Diagnostic Code 5214.

While there is X-ray evidence of arthritis in the January 
2005 X-ray report, there is no indication that this arthritis 
is related to the Veteran's surgery performed on September 2, 
2002.  Specifically, the January 2005 VA examiner stated that 
that the presence of left wrist arthritis was consistent with 
the Veteran's age.  Therefore, a compensable rating under 
Diagnostic Code 5003 would not be appropriate.

A compensable rating is also not warranted under Diagnostic 
Code 5215 as the remaining motion in the left wrist far 
exceeds that required for a minimal compensable evaluation.  

However, the Board notes that the October 2007 VA examiner 
noted that the Veteran reported a weakened grip and there was 
increased pain with repetitive movement as flare-ups occurred 
with use, with additional motion loss.  The examiner stated 
that during flare-ups of pain, he would expect additional 
loss of motion of five degrees in dorsiflexion and palmar 
flexion.  As such, the Board concludes that these findings 
are sufficient to support a 10 percent disability rating for 
the Veteran's service-connected chronic left wrist condition.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

The Board finds that an initial rating of 10 percent is 
warranted for the service- connected chronic left wrist 
condition throughout the appeal period; but that the evidence 
is against the grant of a higher initial rating at any time 
since the effective date of service connection.


Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered for each disability, including 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, the Veteran has not shown 
that his service-connected disabilities have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings.  Nor has 
the disorders under evaluation necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected right leg injury, including right knee, 
for the period prior to November 27, 2001, is denied.

Entitlement to an initial evaluation of 20 percent for status 
post multiple right knee arthroscopy surgeries with history 
of synovitis and instability is granted for the period 
beginning November 27, 2001.

The claim for a higher initial evaluation, in excess of 10 
percent, for right knee arthritis, for the period beginning 
November 27, 2001, is denied.

Entitlement to an initial evaluation of 50 percent for sleep 
apnea is granted.

The claim for an increased rating for bilateral pes planus 
and related foot disorder to include plantar fasciitis, 
hallux limitus/rigidus, degenerative joint disease of the 
first right metatarsophalangeal joint and posterior tibial 
tendonitis, currently evaluated as 30 percent disabling is 
denied.

The claim for an increased rating for irritable bowel 
syndrome (IBS) with colitis, currently evaluated as 30 
percent disabling is denied.

The claim for an increased rating for chronic prostatitis, 
currently evaluated as 20 percent disabling is denied.

Entitlement to an initial 10 percent rating for a chronic 
left wrist condition is granted.




REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Regarding the claim for entitlement to service connection for 
a stomach/abdominal disorder, the Veteran underwent a general 
VA genitourinary examination in April 2001.  The diagnosis 
was chronic prostatitis, a disability for which the Veteran 
is service connected.

However, the Veteran has a current diagnosis of 
gastroesophageal reflux disease (GERD) and cholelithiasis.  
To date, these conditions have not been evaluated by a VA 
examiner.  Service treatment records demonstrate that the 
Veteran presented with complaints of stomach pain on numerous 
occasions.  Specifically, in June 1979, he presented with 
complaints of stomach pains, headaches and dizziness.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current stomach/abdominal disorder related to service. 

Regarding the claim for entitlement to service connection for 
a sinus and upper respiratory condition to include sinusitis, 
rhinitis, nasal lesions, deviated septum and upper airways 
resistance syndrome, the Veteran underwent a VA examination 
in April 2001.  The examiner found that there was no evidence 
of active sinus disease and no evidence of active nasal 
obstruction.  However, a June 2004 treatment note from a 
private physician reported that the Veteran had a deviated 
nasal septum, bilateral inferior turbinate hypertrophy and 
upper airways resistance syndrome.  The Veteran again 
underwent a VA examination in January 2005.  The examiner 
stated that the Veteran had episodic sleep apnea that 
occurred during his military service.  However, the VA 
examiner did not comment on any other upper respiratory 
condition.  
The Veteran has reported current symptoms of a sinus and 
upper respiratory condition.  Service treatment records 
demonstrate that the Veteran was also treated for a sinus 
condition on multiple occasions.  He testified that he had 
experienced ongoing symptoms since service.

Because the Veteran's claim for entitlement to service 
connection might potentially impact the Veteran's claim for 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for septoplasty surgery in 
July 2004, these claims are inextricably intertwined, and a 
Board decision on the entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 claim at 
this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In light of the favorable action taken above on the Veteran's 
claims for higher ratings, and the necessity to remand the 
issues of service connection for gastrointestinal and upper 
respiratory disorders for further action, the issue of 
entitlement to a TDIU for the period prior to February 28, 
2006 should again be considered by the RO, after all 
development action has been completed.


Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA and private 
treatment records, which are not already 
of record, for all of the disabilities at 
issue.

2.  Schedule the Veteran for a VA 
gastrointestinal examination to obtain an 
opinion as to the nature of any current 
stomach/abdominal disorder and its 
relationship to service.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current stomach/abdominal disorder, 
separate and distinct from service-
connected IBS, is at least as likely as 
not (50 percent probability or more) the 
result of a disease or injury in service.  
The rationale for any opinions should 
also be provided. 

3.  Schedule the Veteran for an 
appropriate VA examination to obtain an 
opinion as to the nature of any current 
sinus and upper respiratory condition and 
its relationship to service.  The claims 
folder or copies of relevant evidence 
from the claims folder, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current a sinus and upper respiratory 
condition is as likely as not (50 percent 
probability or more) the result of a 
disease or injury in service.  The 
rationale for any opinions should also be 
provided. 

4.  Then re-adjudicate the claims.  If 
the determination remains unfavorable to 
the Veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


